                                               1   JASON E. GOLDSTEIN (SBN: 207481)
                                                   BUCHALTER
                                               2   A Professional Corporation
                                                   18400 Von Karman Avenue, Suite 800
                                               3   Irvine, CA 92612-0514
                                                   Telephone: (949) 760-1121
                                               4   Fax: (949) 720-0182
                                                   Email: jgoldstein@buchalter.com
                                               5
                                                   Attorneys for Wells Fargo Equipment Finance, Inc.
                                               6

                                               7

                                               8                              UNITED STATES BANKRUPTCY COURT

                                               9                              NORTHERN DISTRICT OF CALIFORNIA

                                        10                                               SAN JOSE DIVISION

                                        11

                                        12         In re                                                Case No. 18-bk-50398
                                        13         TechShop, Inc.,                                      Chapter 7
                                        14                             Debtor.                          NOTICE OF WITHDRAWAL OF
                                                                                                        PROOF OF CLAIM NO. 201-1 OF
                                        15                                                              WELLS FARGO EQUIPMENT
                                                                                                        FINANCE, INC.
                                        16

                                        17

                                        18                 PLEASE TAKE NOTICE THAT Secured Creditor Wells Fargo Equipment Finance,

                                        19         Inc. hereby withdraws its Proof of Claim filed on July 25, 2018, claim No. 201-1.

                                        20

                                        21         DATED: March 4, 2019                         BUCHALTER
                                        22

                                        23                                                      By:               /s/ Jason E. Goldstein
                                                                                                                JASON E. GOLDSTEIN
                                        24                                                            Attorneys for Creditor Wells Fargo Equipment
                                                                                                                       Finance, Inc.
                                        25

                                        26

                                        27

                                        28
  BUCHALTER NEMER
A P R O F E S S I ON A L C OR P OR A T I O N
            L O S A N G E LE S
                                                   BN 35804930v1                                   1
                                 Case: 18-50398                    Doc# 209      Filed:NOTICE
                                                                                       03/05/19OFEntered: 03/05/19 14:45:28
                                                                                                  WITHDRAWAL                     Page 1 of 1
